Title: William Wirt to James Madison, 9 March 1826
From: Wirt, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington.
                                
                                March 9th. 1826.
                            
                        
                        The gentleman who hands you this is Mr. Albert Insinger, who has been introduced to me as son to the Prior of
                            the great commercial house of Insinger, & Co., of Amsterdam. Mr. Insinger being on a tour through Virginia,
                            & being desirous of paying his respects to you, I have been requested to give him a letter of introduction, which
                            I do with very great pleasure, because I am sure you will, yourself, be pleased with having an opportunity of shewing
                            courtesy to a stranger of such intelligence–& merit, as Mr. Insinger is represented to be, & justly
                            represented, I have no doubt, from the little that I have had it in my power to see of him. With very great respect
                            & esteem, I am, dear Sir, Your obedt. servant,
                        
                            
                                Wm Wirt
                            
                        
                    